Learned, P. J.
(dissenting).
This is simply a question of construction, where language is not so definite as to make the claim of either side absurd.
The plaintiff stands in the place of the grantee, the defendant ■ in that of the, grantor. Construction should be favorable to the former.
Unless the alley extends back of the defendant’s house it would give no access to plaintiff’s premises. For the rear of plaintiff’s house is about fourteen feet further back than the defendant’s. Iiow far, then, does the alley go back ?
The plaintiff was to have the use of the alley “ for ingress and egress upon the rear of said premises.” He ought to be permitted to build his house deeper without the peril of losing the benefit of this alley. The lot was about 120 feet deep. The “ rear of the premises was the back end of the lot. Ingress and egress to the rear of the premises means ingress and egress to the end, not to the middle. Nothing is said in the deed about plaintiff’s house.
If the grant had been ingress and egress “ to the premises,” the defendant’s construction would have been reasonable. That might have meant any ingress or egress thereto, beyond the houses. But the language is, ingress and egress to the rear of the premises, not to the rear of the house. And that means that the plaintiff *454may go into and out of the most northerly part of the premises through this alley.
Perhaps nothing is established by actual user in this case. In winter the parties drove anywhere. In summer, however, they left an alley, not a carriage-way, the whole length of the lot.
Once more. Suppose there had been no house on plaintiff’s lot, and the defendant’s grantor had conveyed the plaintiff’s lot to him by a similar deed, with a similar grant of an alley-way “ between the premises conveyed and the building east thereof for ingress and egress upon the rear of the premises hereby conveyed,” could it be said that because the plaintiff might enter at the front of his lot, oñ Mohawk street, therefore he had no right to the alley ? Or could it be said that he had a right to go just far enough into the alley (say fourteen feet) to enable him to turn into his own lot ? That is what has been decided in this case. Would it not b'e plain, on the contrary, in that case that ingress and egress through an alley-way, upon the rear of the premises, would mean a right to enter, even the extreme rear, through that alley ?
Present — Learned, P. J., BoardmaN and Booses, JJ.
Judgment affirmed, with costs.